Citation Nr: 1828000	
Decision Date: 05/08/18    Archive Date: 05/18/18

DOCKET NO.  14-16 406	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for bilateral tinnitus.

3.  Entitlement to service connection for pulmonary disorder, to include as due to herbicide exposure.

4.  Entitlement to service connection for residuals of a stroke, to include as due to herbicide exposure and secondary to service-connected ischemic heart disease.

5.  Entitlement to service connection for arthritis of all joints, to include as due to herbicide exposure.

6.  Entitlement to service connection for an acquired psychiatric disorder.

7.  Entitlement to service connection for sleep disorder.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

N. Rasool, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1967 to December 1968.

This case comes before the Board of Veterans' Appeals (Board) from an April 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, and a September 2015 rating decision of the RO in Jackson, Mississippi.

In June 2017, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the electronic claims file.  During the hearing, the Veteran testified that he wished to withdraw his appeal for entitlement to service connection for an acquired psychiatric disorder and for entitlement to service connection for sleep disorder.

In January 2018, the Board sought expert opinion from the Veterans Health Administration (VHA) on the issue of entitlement to service connection for bilateral hearing loss.  As this opinion is fully favorable to the Veteran, the Board will proceed to adjudicate the claim on the merits rather than delay the case to provide the Veteran a copy of the opinion letter with an opportunity to respond.

The issues of entitlement to service connection for pulmonary disorder, residuals of a stroke, and arthritis of all joints are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  On June 12, 2017, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal for the claim of entitlement to service connection for an acquired psychiatric disorder.

2.  On June 12, 2017, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal for the claim of entitlement to service connection for sleep disorder.

3.  The evidence of record is in equipoise as to whether the Veteran's bilateral hearing loss is related to service.

4.  The evidence of record is in equipoise as to whether the Veteran's bilateral tinnitus is related to service.


CONCLUSION OF LAW

1.  The criteria for withdrawal of an appeal by the Veteran have been met with respect to the claim of entitlement to service connection for an acquired psychiatric disorder.  38 U.S.C § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

2.  The criteria for withdrawal of an appeal by the Veteran have been met with respect to the claim of entitlement to service connection for sleep disorder.  38 U.S.C § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

3.  Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for bilateral hearing loss have been met.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2017).

4.  Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for bilateral tinnitus have been met.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of Acquired Psychiatric Disorder and Sleep Disorder Claims

 The Board may dismiss any appeal which fails to allege a specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105 (2012).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

In the present case, during the June 2017 hearing, the Veteran withdrew his service connection claims for an acquired psychiatric disorder and sleep disorder.  The transcript has been reduced to writing and is of record.  See Tomlin v. Brown, 5 Vet. App. 355, 357-58 (1993).  As the Veteran has withdrawn his appeal with respect to these claims, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review these claims and they are, therefore, dismissed.

Service Connection

In general, service connection requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection if the disability is one that is listed in 38 C.F.R. § 3.309(a).  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Other specifically enumerated disorders will be presumed to have been incurred in service if they manifested to a compensable degree within the first year following separation from active duty.  38 U.S.C. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011).  This includes weighing the credibility and probative value of lay evidence against the remaining evidence of record.  Id. at 433-34.  A lay person is competent to report on the onset and continuity of his symptomatology.  Id. at 438.  Moreover, lay evidence may be competent and sufficient evidence of a diagnosis or nexus if (1) the particular condition at issue is the type of condition that is within the competence or common knowledge of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  The Board must determine on a case-by-case basis whether a particular condition is the type of condition that is within the competence of a lay person.  See Kahana, 24 Vet. App. at 433 n.4. 

A Veteran bears the evidentiary burden to establish all elements of a service connection claim, including the nexus requirement.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).  In making its ultimate determination, the Board must give a veteran the benefit of the doubt on any issue material to the claim when there is an approximate balance of positive and negative evidence.  Id. at 1287 (quoting 38 U.S.C. § 5107(b)).

Bilateral Hearing Loss

The record demonstrates that the Veteran currently has bilateral hearing loss disability per VA standards.  See 38 C.F.R. § 3.385.  A September 2015 VA examination report contains findings indicative of bilateral sensorineural hearing loss.

The Veteran has credibly stated he was exposed to various forms of acoustic trauma during service in Vietnam.  At the June 2017 hearing, the Veteran indicated that he was attached to an infantry unit as a radio operator and was exposed to constant acoustic trauma secondary to close-range artillery fire (with no hearing protection).  The Veteran further stated that he noticed worsening of his hearing in the 1970s or 1980s; and that his hearing has worsened since that time.

The Board finds the Veteran's reports of noise exposure credible and consistent with the evidence of record and the Veteran's service duties.

The dispositive issue on appeal concerns whether there is a causal relationship between the Veteran's current bilateral hearing loss and exposure to acoustic trauma in service.

The record includes opinions for and against the claim.  In September 2015, the VA examiner concluded the Veteran's hearing loss was likely not due to service.  In support of this opinion, the examiner stated the Veteran had excellent hearing upon separation from service and that there was no evidence of a decrease in hearing since the Veteran's entrance examination.

However, the VA examiner did not discuss the significance, if any, of the concept of a delayed onset hearing loss.  Thus, in January 2018, the Board sought additional opinion from a VHA otolaryngologist.  In January 2018, this examiner found the Veteran's decreased hearing loss was due to presbycusis or loud noise exposure or a combination of both.  The examiner cited the Veteran's noise exposure in service in finding that the Veteran's hearing loss was likely caused by active duty service.  The examiner noted that recent medical literature shows that cochlear nerve degeneration may not manifest for several years following noise exposure.

The September 2015 and January 2018 opinions are rendered by equally qualified professionals with no compelling reason to discount the basis for either opinion. 

In sum, based on the totality of the evidence and affording the Veteran the benefit of all reasonable doubt, the Board finds that the Veteran's current hearing loss is causally related to his exposure to noise while in service.  See Wise v. Shinseki, 26 Vet. App. 517, 531 (2014) ("By requiring only an 'approximate balance of positive and negative evidence'..., the nation, 'in recognition of our debt to our veterans,' has 'taken upon itself the risk of error' in awarding ... benefits.")  As such, he is entitled to a grant of service connection for bilateral hearing loss.

Bilateral Tinnitus

The record demonstrates that the Veteran currently has tinnitus.  He contends that tinnitus manifested due to in-service noise exposure while serving in Vietnam and has continued ever since.  He describes his disability as a constant ringing in his ears.  The record establishes the Veteran's reports of acoustic trauma during service.  As these reports are consistent with places, types, and circumstances of the Veteran's service, the Board accepts the Veteran's reports of noise exposure and acoustic trauma as true.  38 U.S.C. § 1154(a).

As it pertains to the nexus element, the Veteran was afforded VA examination in September 2015 to address the nature and etiology of his tinnitus.  The clinician considered the Veteran's reports of recurrent tinnitus, but opined that it was less likely than not the condition was a result of military service.

Also of record are the Veteran's lay statements.  Specifically, the Veteran testified that he first noticed tinnitus while performing his duties in Vietnam.  He also testified that the ringing in his ears gradually worsened since discharge from service until present day.  The Veteran is certainly competent to report when the ringing in his ears began.  38 C.F.R. § 3.159(a); Layno, 6 Vet. App. at 470.  Tinnitus is a medical term referring to symptoms of noise in the ears, such as ringing, buzzing, roaring or clicking.  See Dorland's Illustrated Medical Dictionary, 1322 (32nd ed. 2012).  In adopting the current rating criteria for tinnitus under Diagnostic Code (DC) 6260, VA described tinnitus as follows:

Tinnitus is classified either as subjective tinnitus (over 95% of cases) or objective tinnitus.  In subjective or "true" tinnitus, the sound is audible only to the patient.  In the much rarer objective tinnitus (sometimes called extrinsic tinnitus or "pseudo-tinnitus"), the sound is audible to other people, either simply by listening or with a stethoscope.

67 Fed. Reg. 59033-01 (Sept. 19, 2002).

Thus, tinnitus is a rare type of disability that, in the vast majority of cases, may be established on the basis of lay evidence alone.  See Charles v. Principi, 16 Vet. App. 370 (2002).  In Fountain v. McDonald, 27 Vet. App. 258 (2015), the Court determined that tinnitus is an "organic disease of the nervous system" subject to presumptive service connection where there is evidence of acoustic trauma and nerve damage.

Overall, the Board finds that the Veteran's statements are credible, as they are consistent with his in-service duties.  Based on the above, the Board finds that the evidence of record is at least in equipoise as to whether the Veteran's tinnitus is related to his period of service.  38 C.F.R. § 3.303(b); Fountain, 27 Vet. App. 258 (2015); Walker, 708 F.3d 1331 (Fed. Cir. 2013).  In resolving all reasonable doubt in the Veteran's favor, service connection for tinnitus is warranted.



ORDER

The appeal for the service connection claim for an acquired psychiatric disorder is dismissed.

The appeal for the service connection claim for sleep disorder is dismissed.

Entitlement to service connection for bilateral hearing loss is granted.

Entitlement to service connection for bilateral tinnitus is granted.


REMAND

The Veteran seeks to establish service connection for pulmonary disorder, to include as due to herbicide exposure; residuals of a stroke, to include as due to herbicide exposure and secondary to service-connected ischemic heart disease; and arthritis of the joints, to include as due to herbicide exposure.

The record reflects various diagnoses of pulmonary issues.  A September 1994 chest study indicated a diagnosis of chronic obstructive pulmonary disease.  A March 2000 chest study noted chronic bronchial changes with probable middle lobe bronchiectasis, but no definite acute pathology.  An April 2012 chest CT scan noted evidence of prior granulomatous infection within the mediastinum and lung bases, and identified a nodule in the left lung.  At the hearing, the Veteran indicated his belief that his claimed pulmonary condition is related to herbicide exposure and exposure to burn pits in Vietnam.

The record also reflects that the Veteran suffered a stroke in June 2012 and he is currently prescribed medication to prevent recurrence of the condition.  See May 2017 VA treatment records.  The Veteran attributes the condition to herbicide exposure and, alternatively, to service-connected ischemic heart disease.

With regards to claimed arthritis, March 2012 treatment records indicate the Veteran reported bodily arthritis and joint pain.  At the hearing, the Veteran testified that these symptoms have been present since separation from service. 

VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or evidence establishing that certain diseases manifested during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim. 38 U.S.C. § 5103A(d)(2); 38 C.F.R. § 3.159.

In light of the record, the Board finds that VA examinations are needed for proper adjudication of the above claims.  On remand, ongoing VA records should also be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate all pertinent VA medical records not yet associated with the Veteran's claims file.

2.  Schedule the Veteran for a VA examination to determine if he has a pulmonary disability that is related to service or herbicide exposure in service.  Access to the electronic claims files must be made available to the examiner for review.  After examination and review of the record, the examiner must opine whether it is at least as likely as not (i.e., is there at least a 50/50 chance) that a current pulmonary disability had its onset in service or was caused by service including herbicide exposure and/or burn pits.  A complete, well-reasoned rationale must be provided for all opinions offered.  The examiner must reconcile any opinion with the lay statements and testimony of the Veteran.

3.  Schedule the Veteran for a VA examination to determine if his claimed stroke residuals are related to service, herbicide exposure in service, or to service-connected ischemic heart disease.  Access to the electronic claims files must be made available to the examiner for review.  After examination and review of the record, the examiner must opine whether it is at least as likely as not (i.e., is there at least a 50/50 chance) that current residuals of stroke are etiologically related to service, to include herbicide exposure, or to service-connected ischemic heart disease.  A complete, well-reasoned rationale must be provided for all opinions offered.  The examiner must reconcile any opinion with the lay statements and testimony of the Veteran.

4.  Schedule the Veteran for VA examination to determine the nature and etiology of his claimed arthritis of all joints.  Access to the electronic claims files must be made available to the examiner for review.  After examination and review of the record, the examiner should then:

(a)  Provide a specific diagnosis for any current disability manifested by bodily joint pain, or whether a current diagnosis can be provided for separate joints. 

(b)  Provide an opinion as to whether it is at least as likely as not (i.e., a probability of 50 percent or greater) that any diagnosed disability is etiologically related to active duty service or herbicide exposure in service or the rigors of military duty.  The examiner should consider the Veteran's denial of arthritis and joint pain upon separation from service to be more a reliable statement of his symptoms at separation than his recalled testimony in June 2017 of arthritis and/or joint pain since separation. 

The complete rationale for any opinion offered should be provided.  If the examiner finds that he or she cannot provide an opinion without resorting to speculation, the examiner must explain why he or she is unable to provide an opinion without speculation, and sufficiently explain the reasons for that inability.

5.  Thereafter, the remanded issues should be readjudicated based on the entirety of the evidence.  If any claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.




______________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


